Title: To John Adams from David Sewall, 22 February 1803
From: Sewall, David
To: Adams, John



My Dear Sir
New York 22d. Feby. 1803

I have been gratified with the perusal of Mr Williams’s Observations, on the temperature of Sea Water at differt depths. And the publication is the first of the kind I have seen, or heard of, and suppose the Thermr. may be very usefull to mariners, if properly attended unto.
The Gulf Stream, I am of Opinion, Occasions the sudden transitions from Cold (very Cold) to temperate and Warm—in our climate. What would the weather of our Winter be, as it respects cold and heat, if a channell sufficiently capatious, was made thro’ the Istmus, of Darien, to admit all the Sea Water which now passes off by, and composes the Gulf Stream? I imagine they would be much more equal in temperature, and not at any time subject to such extream Cold, as We now frequently experience. But the Cultivation of the Inland parts of the Country, will undoubtedly render our Winters more mild. This indeed seems to have been generally expected by such as have Compared the different descriptions of Winter in Italy and its vicinity by Ancient Writers, and by modern Travelers. The present Winter hitherto has appeared to me more like that of 1744/5 when I was a lad, than any one since.
When I went first to reside, at Portsmouth, with Father Parker in 1757 I there met with an Author by the Name of Baxter an 8bo. Vol. of a moderate Size, upon the Phenonema of Dreaming with which I was much gratified; and his mode of Accounting for it, was very plausible, to say the least of it. He supposed, that the Soul in time of the Sleeping, of the Animal, or corporeal part, had Actual communication with other incorporeal beings &c. &c. Upon recollecting some Dreams, soon after waking—I have contemplated the Phenomena of Baxter—and from the various Ideas  in Sleep, I have sometimes imagined I had, had an interview with Some of my quondam Acquaintance. But as the Mail will soon pass on, I can only Add that I am / most respectfully Your / humb ser
David Sewall